DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-12, 21-29 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration of Applicant’s response filed on February 24, 2022 and June 7, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “ a barrier layer disposed over the N type work function metal layer and comprising multiple first films, wherein the first films comprises TiAlN, TaAlN or AlN and have a gradient aluminum content ranges from 10 at % to 90 at % and is gradually increased from a bottom surface of the barrier layer towards a top surface of the barrier layer, wherein the bottom surface of the barrier layer is close to the N-type work function metal layer and the top surface of the barrier layer is away from the N-type work function metal layer” as recited in independent claim 1 and  “multiple first films, wherein the first films comprise TiAlN, TaAlN or AlN and have a gradient aluminum content ranging from 10 at% to 90 at%, wherein the barrier layer is separated from the P-type work function metal layer.”, as recited in independent claims 21 and 26.
Claims 2-6, 8-12, 22-25, 27-29 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811